ORDER
PER CURIAM.
Brian Mann (“Movant”) appeals from a judgment denying his Rule 29.151 post-conviction relief motion without an eviden-tiary hearing. On appeal, Movant contends the motion court clearly erred in denying his motion because trial counsel was ineffective for failing to consult with or hire an expert who could provide advice about, and testify regarding, blood spatter and spatter patterns, which would have enhanced his alibi defense. We have reviewed the briefs of the parties and the record on appeal, and we find the motion court did not clearly err. An extended opinion would have no jurisprudential purpose. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to MO. R. CIV. P. 84.16(b) (2015).

. All rule references are to Missouri Supreme Court Rules (2015) unless otherwise indicated.